DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/21 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to an injector having a needle guard movable relative to the injector housing and including a firing-initiation member configured to cause relative movement between a trigger engagement member and a retainer portion. The movement of the trigger engagement member is configured to then cause movement of a ram. The closest prior art is Julian et al. (US 2010/0160894 A1). Julien teaches an injector device having a trigger and ram assembly. However, Julian does not teach a firing-initiation member such that it works with the trigger engagement member and the retainer portion to allowing the energy source to fire the ram, wherein the movement of the trigger engagement member is configured to cause movement of the ram. Therefore, by reciting, in combination with the other structural elements, a firing-initiation member, overcomes the closest prior art. See also Notice of Allowance in application 15/234,345 and 13/930,166.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783